Citation Nr: 1643591	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to November 1977, and from August 1980 to October 1980.  He also had a period of active duty for training (ACDUTRA) from May 1980 to June 1980 with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case is under the jurisdiction of the Indianapolis RO. 

The service connection claim for a right knee disability had previously been denied in a final September 1998 rating decision.  The Board denied reopening the claim in its March 2015 decision.  In a May 2016 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's decision, and remanded the case for further action consistent with the terms of the joint motion.  

In the JMR, the parties agreed that the Board did not account for an October 1977 service treatment record (STR) pertaining to the Veteran's right knee disability that was submitted by him in October 2012 and was not in the claims file at the time of the September 1998 rating decision.  The parties noted that this record potentially triggered application of 38 C.F.R. § 3.156(c) (2016).  

Under § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  Such records do not include records that VA could not have obtained when it previously decided the claim because the records did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the appropriate official source.  38 C.F.R. § 3.156(c)(2).  

The October 1977 STR reflects a diagnosis of internal derangement of the right knee.  The record is relevant to the claim and was not in the file at the time of the June 1998 rating decision.  The record clearly existed at the time, and there is no indication that VA could not have obtained it because the Veteran failed to provide sufficient information to identify the record.  Accordingly, reconsideration of this claim is warranted pursuant to § 3.156(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination and opinion are warranted to determine whether the Veteran has current disability of the right knee related to his in-service right knee injury and symptoms.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this regard, a right knee condition was not noted at entry.  The STRs reflect that the Veteran's lower extremities were clinically evaluated as normal in the June 1977 enlistment examination.  Accordingly, his right knee is presumed sound at entry.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  
In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The presumption of soundness is not rebutted.  The STRs reflect notations that the Veteran's right knee internal derangement existed prior to service ("EPTS"), and was "not service aggravated," based on his report of a pre-service injury to the right knee playing football in 1975.  Nevertheless, the fact that he injured his right knee during service and was diagnosed with internal derangement indicates worsening of the right knee condition beyond its natural progression.  The mere notation that it was "not service aggravated," without further explanation, does not in itself constitute clear and unmistakable evidence showing lack of aggravation, and does not appear consistent with the STRs showing worsening symptoms.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096.  No such evidence is of record.  

Accordingly, the Veteran's right knee is presumed sound at entry, and the claim must be considered as a normal claim for service connection rather than one based on aggravation.  See Wagner, 370 F.3d at 1094; see also 38 U.S.C.A. § 1111.  

When the presumption of soundness is not rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (citing Horn, 25 Vet. App. at 236); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  Nevertheless, the claimant must still establish a current disability related to the in-service injury or disease.  Id. 

A VA examination of the right knee was performed in March 1998, but no nexus opinion provided.  On remand, a new VA examination must be performed and a medical opinion provided as to whether any current pathology of the right knee is related to the internal derangement diagnosed during the Veteran's first period of active service, or to the right knee injury and symptoms recorded during a period of ACDUTRA from May 1980 to June 1980.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any recent private treatment records related to his right knee disability.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 

2. If the Veteran has recently received treatment at VA, these records must be obtained and added to the file. 

3. Then, arrange for an examination and medical nexus opinion regarding the Veteran's right knee disability.  The claims file must be made available to the examiner for review.  

For each diagnosis, including arthritis and any residuals of torn cartilage, the examiner must render an opinion as to whether it is at least as likely as not (i.e. there is a 50% probability or more) related to the Veteran's right knee injury with internal derangement diagnosed in October 1977, and/or to the right knee injury and symptoms documented in the STRs dated in May 1980.  The examiner must assume that the Veteran's right knee was sound at entry.  

The examiner must provide a complete explanation in support of the conclusion reached. 

4. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




